Dowling, J.
(concurring). I think the expression in the first sentence of section 125 of the Surrogate’s Court Act, “ to take office immediately,” must be read and construed together with the provision for filling any vacancy which may arise as provided in the last sentence of section 125. If a vacancy shall occur between January first and September tenth of any year, the surrogate shall appoint some suitable person to fill the vacancy for the full term. But if no vacancy shall occur during that period, the surrogate must appoint a suitable person between September first and tenth of the fifth year of the incumbent’s term and that appointee shall assume office on the following January first. But if a vacancy should occur between the date of his appointment and January first then such appointee shall “ take office immediately.” Unless this be the fact a vacancy might occur because the surrogate has no power under the statute to fill a vacancy for any period less than the full term. Under this construction full effect is given to all the provisions of the statute.
Submitted controversy determined in favor of defendant Dethloff, without costs.